Appeal from an order of the Erie County Court (Kenneth F. Case, J.), entered June 3, 2011. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act ([SORA] Correction Law § 168 et seq.). Contrary to defendant’s contention, County Court complied with the statutory mandate to set forth “the findings of fact and conclusions of law on which the determination! is] based” (§ 168-n [3]; see People v Carter, 35 AD3d 1023, 1023-1024 [2006], lv denied 8 NY3d 810 [2007]). We reject defendant’s further contention that the People failed to present clear and *1468convincing evidence to support the assessment of 30 points against him for being armed with a dangerous instrument during the commission of one of the underlying crimes. That assessment is supported by the reliable hearsay contained in the case summary and the presentence report (see People v Thompson, 66 AD3d 1455, 1456 [2009], lv denied 13 NY3d 714 [2009]; see generally People v Mingo, 12 NY3d 563, 573 [2009]). Defendant failed to preserve for our review his contention that a downward departure from his presumptive risk level was warranted (see People v Quinones, 91 AD3d 1302, 1303 [2012]). Finally, we reject defendant’s contention that he was denied effective assistance of counsel at the SORA hearing (see People v Bowles, 89 AD3d 171, 181 [2011], lv denied 18 NY3d 807 [2012]). Present — Scudder, P.J., Centra, Fahey, Peradotto and Sconiers, JJ.